      Case: 1:16-cr-00229 Document #: 14 Filed: 11/29/18 Page 1 of 4 PageID #:44




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                                    No. 16 CR 229
          v.
                                                                    Judge Thomas M. Durkin
 MAJOR MARNES LEMON

     GOVERNMENT=S OPPOSITION TO EARLY TERMINATION OF
                   SUPERVISED RELEASE

         The UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, hereby submits

this opposition to the petition filed by defendant MAJOR MARNES LEMON

(hereinafter “Lemon” or Adefendant@) to consider early termination or reduction

of supervised release and appointment of counsel in the above-captioned

matter. NDIL R. 12. 1 For the reasons set forth below, the government

respectfully requests that the Court deny the defendant’s petition for early

termination of supervised release. 2

         In 2010, defendant was convicted in the Central District of Illinois of

possession with intent to distribute cocaine base (crack). Defendant’s



1 This matter was transferred from the Central District of Illinois to the Northern District of Illinois for the
supervision of the defendant. Docket entries from the Northern District of Illinois criminal case, Case No. 16 CR
229, are cited as “NDIL R.,” followed by the docket number. Docket entries from the Central District of Illinois
criminal case, Case No. 09 CR 40041, are cited as “CDIL R.,” followed by the docket number.
2 The government takes no position on the defendant’s petition for appointment of counsel.

                                                         1
    Case: 1:16-cr-00229 Document #: 14 Filed: 11/29/18 Page 2 of 4 PageID #:45




Sentencing Guidelines range was 120 to 150 months. He was sentenced on

February 10, 2010, by the Hon. Joe B. McDade to 120 months’ imprisonment

and 8 years’ supervised release. CDIL R. 17. The judgment was amended on

June 3, 2013, reducing his term of imprisonment to 72 months. CDIL R. 29. He

began to serve his term of supervised release on August 20, 2014, and has

served approximately four years and three months. On November 5, 2014,

defendant violated his release conditions by testing positive for marijuana. He

was referred to Cognitive Behavioral Therapy, which he completed on May 26,

2015. On April 5, 2016, supervision was transferred to the Northern District of

Illinois. CDIL R. 30. This Court denied defendant’s motion for early

termination of supervised release (NDIL R. 6) on January 3, 2018. NDIL R. 9.

On November 19, 2018, defendant filed the instant petition. NDIL R. 12.

      Defendant was arrested two days later, on November 21, 2018, in

Galesburg, Illinois, and charged with Domestic Battery/Physical Contact and

Criminal Trespass to Land. Probation Officer Arturo C. Venegas has informed

the government that he opposes defendant’s motion for early termination of

supervision due to the defendant’s new arrest. The government also opposes

early termination of the defendant’s supervised release. According to the

Offense Report, defendant went to the home of the victim, who is the mother



                                        2
    Case: 1:16-cr-00229 Document #: 14 Filed: 11/29/18 Page 3 of 4 PageID #:46




of his child, at approximately 2:00 a.m. Defendant wanted to pick up their

child. According to the victim, defendant was intoxicated and she would not let

him leave with the child. Defendant became angry and put his hand over her

neck and jaw, pushing her on to a bed. She was able to pull him away, but he

refused to leave her home until she called 911. She told officers that she had

been through this before with defendant.

      Supervised release is intended to serve the goals of Title 18, United

States Code, Section 3553(a), for example, the care and correctional treatment

of defendant. His recent arrest indicates that the defendant’s use of alcohol and

inability to manage his anger are of continuing concern. Defendant has a

lengthy criminal history, which includes narcotics, weapons, and violent

offenses. While it was several years ago, he violated his conditions of release

by testing positive for marijuana. His criminal history and recent arrest

suggest that supervised release should continue so that defendant can obtain

care and treatment as needed, and to protect the public and deter further

criminal conduct.




                                        3
    Case: 1:16-cr-00229 Document #: 14 Filed: 11/29/18 Page 4 of 4 PageID #:47




     For all these reasons, the government believes the early termination of

supervision for this defendant is premature and should not be granted.

                                            Respectfully submitted,

                                            JOHN R. LAUSCH, JR.
                                            United States Attorney

                                     By:    /s/ Rebekah Holman
                                            REBEKAH HOLMAN
                                            Assistant United States Attorney
                                            219 South Dearborn Street
                                            Chicago, Illinois 60604




                                        4
